Per Curiam.
{¶ 1} We affirm the judgment of the court of appeals dismissing the petition of appellant, Gregory Earl Bollar, for a writ of habeas corpus, because he failed to attach all the commitment papers pertinent to his claim challenging the Ohio *4Adult Parole Authority’s multiple revocations of his parole and extension of his release date based on R.C. 2967.15(C)(1). See State ex rel. Bray v. Brigano (2001), 93 Ohio St.3d 458, 459, 755 N.E.2d 891, and Tucker v. McAninch (1998), 82 Ohio St.3d 423, 696 N.E.2d 595.
Gregory Earl Bollar, pro se.
Richard Cordray, Attorney General, and Jerri L. Fosnaught, Assistant Attorney General, for appellee.
{¶ 2} Notwithstanding Bollar’s assertions to the contrary, those papers were material to his claim.
Judgment affirmed.
Moyer, C.J., and Pfeifer, Lundberg Stratton, O’Connor, O’Donnell, Lanzinger, and Cupp, JJ., concur.